Citation Nr: 0907411	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-31 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to January 17, 
2006 for the grant of service connection for PTSD.

3.  Entitlement to service connection for a skin condition of 
the hands and groin (also claimed as chloracne), as a result 
of in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 10, 1969 to 
November 6, 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO decision, which 
granted a claim for service connection for PTSD, assigning an 
evaluation of 50 percent, effective January 17, 2006, and 
denied a claim for service connection for a skin condition of 
the hands and groin (also claimed as chloracne).

The Board notes that the Veteran indicated on an attachment 
to his October 2007 VA Form 9 Appeal that he wanted a local 
hearing before a Nashville RO Decision Review Officer and a 
videoconference hearing before the Board.  The Veteran was 
sent a letter, dated November 2007, acknowledging his 
requests for a local hearing and a hearing before the Board.  
The Veteran responded in a January 2008 statement by saying 
that he wished to bypass the Nashville RO and appeal his case 
directly to the Board.  In January 2009, a Central Office 
hearing was held before the undersigned Veterans Law Judge in 
Washington, D.C.  A transcript of that proceeding has been 
associated with the claims folder.  

The issue of entitlement to service connection for a skin 
condition of the hands and groin (also claimed as chloracne) 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by the 
inability to establish and maintain effective relationships, 
difficulty in adapting to stressful circumstances, neglect of 
personal appearance and hygiene, impaired impulse control, 
and panic attacks.

2.  The Veteran filed a formal claim of entitlement to 
service connection for PTSD on January 17, 2006, more than 
one year following his separation from service, without 
having filed an informal or formal claim for PTSD prior to 
that date.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no 
more, for PTSD have been met.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an effective date earlier than January 
17, 2006 for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

A VCAA letter dated in March 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  Additionally, the Veteran was sent another 
letter in March 2006, which described how appropriate 
disability ratings and effective dates were assigned.  

Furthermore, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
and effective date has been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In line with 
the above reasoning, Vazquez-Flores v. Peake (dealing with 
providing additional notice in cases of increased ratings) 
does not apply to initial rating claims because VA's VCAA 
notice obligation was satisfied when the RO granted the 
Veteran's claim for service connection.  22 Vet. App. 37 
(2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with a VA examination for his 
PTSD in May 2006.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  In this instance, the Board finds this 
examination report to be thorough and consistent with 
contemporaneous medical records.  Thus, the Board concludes 
that the medical evidence of record is adequate upon which to 
base a decision with regards to this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2008).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD.

After a careful review of the record, and for reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's PTSD more closely approximates the criteria for a 
70 percent rating.  38 C.F.R. § 4.7 (2008). 

In this regard, the Board notes that the Veteran underwent a 
VA examination for his PTSD in May 2006.  At this 
examination, the examiner reviewed the claims folder and 
examined the Veteran.  The examiner noted that the Veteran 
identified behavioral, cognitive, social, affective, and 
somatic changes attributed to the stress exposure, including 
irritability, decreased memory and concentration, limited 
social activities, mood disturbances, interference with 
employment, headaches, stomach problems, and hypertension.  
The Veteran reported symptoms of trauma re-experiencing, 
intrusive memories, nightmares and flashbacks, avoidance and 
numbing, avoidance of talking about PTSD symptoms, heightened 
physiologic arousal, difficulty sleeping, panic attacks, 
increased startle reactions and associated features, 
hypervigilance, checking, paranoia, and survivor guilt.  He 
also reported that he gets up at night to look around, so as 
to be ready for any attack, and denied suicidal ideation.  
The examiner noted that the Veteran has struggled with these 
symptoms for years and they have greatly impaired him, 
causing him to lose jobs and relationships, and prolong his 
education.  The examiner further noted that, through 
perseverance, the Veteran finally obtained his bachelor of 
science degree in engineering and, with the assistance of 
family and his religious faith, has been able to maintain 
some degree of employment.  Given the severity of his 
symptoms and chronicity, the examiner did not anticipate that 
the Veteran would have significant increase in functioning.  
The examiner diagnosed the Veteran with chronic PTSD, of 
moderate to severe severity, and concluded by stating that it 
appears the Veteran's PTSD has severely and adversely 
impacted his quality of life over the years.  The Veteran's 
GAF score was recorded as 45.     

The claims folder also contains VA treatment records.  In 
January 2008 and March 2008 VA treatment records, it was 
noted that the Veteran reported that his PTSD was very stable 
and that he had no current issues with this.  He declined 
referral for PTSD or mental health counseling and agreed to 
contact a physician if any issues arose.  In a March 2008 VA 
treatment record, the Veteran denied complaints of depression 
or anxiety and was noted as being alert, awake, and oriented 
as to person, place, and time. 

At his January 2009 hearing, the Veteran reported that he 
retired due to his PTSD in August 2007, that he had lost a 
previous job due to his PTSD, and that he has problems with 
anger and impulse control.  He reported experiencing thoughts 
of suicide, panic attacks and depression, and impaired sleep, 
and that he avoids crowds.  He also reported at this hearing 
that he has only 1 or 2 friends or acquaintances, with whom 
he is not close.  His wife reported at this hearing that the 
Veteran has hit her, threatened to kill her, and has poor 
hygiene.  

Upon review of the medical evidence of record, the Board 
concludes that the Veteran's PTSD more nearly approximates 
the criteria for an initial 70 percent rating.  The evidence 
of record reflects that the Veteran's PTSD is manifested by 
the inability to establish and maintain effective 
relationships, difficulty in adapting to stressful 
circumstances (including work or a worklike setting), neglect 
of personal appearance and hygiene, impaired impulse control, 
panic attacks, and thoughts of suicide.  It also appears that 
these symptoms are of such severity as to result in 
deficiencies in most areas, including work, family relations, 
judgment, thinking, and mood.  As such, the Board finds that 
the majority of the criteria for a 70 percent rating have 
been met and the Veteran's evaluation should be increased 
accordingly to 70 percent.   

The Board further finds, however, that the preponderance of 
the medical evidence of record does not support an evaluation 
in excess of 70 percent.  The Veteran has not demonstrated 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, disorientation as to time or place, or memory loss 
for names of close relatives, own occupation, or own name.  
Furthermore, while his PTSD is clearly of such severity as to 
the result in severe social and occupational impairment, the 
Board concludes that the greater weight of the evidence is 
against finding that it is so severe as to result in total 
social and occupational impairment.

The Board has considered the Veteran's report at the January 
2009 hearing that he has had thoughts of suicide, and his 
wife testimony indicating that he has hit her on more than 
one occasion.  The Board has also considered testimony 
indicated that the Veteran has poor hygiene and must be 
reminded to complete activities of daily living.  However, 
the Board notes that manifestations such as suicidal 
ideation, neglect of personal appearance and hygiene, and 
irritability with periods of violence are contemplated under 
the criteria for a 70 percent rating.   

As noted, a 100 percent evaluation contemplates PTSD of such 
severity as to result in total occupational and social 
impairment.  While the Veteran has reported no close friends 
and has been divorced 3 times, the Board notes that he is 
currently married and does have 1 or 2 "acquaintances".  
With regards to occupational functioning, the Board notes 
that the Veteran's most recent employment records reflect 
that the Veteran took voluntary retirement in October 2007.  
The Board has considered the Veteran's assertion that his 
retirement was motivated by anger issues and difficulty 
getting along with others.  However, while the May 2006 VA 
examiner did note that the Veteran's PTSD symptoms have 
greatly impaired him, to include causing him to lose jobs in 
the past, the VA examiner also noted that, through 
perseverance, he had been able to obtain an education and 
maintain some degree of employment.  Thus, while the VA 
examiner clearly found a very significant degree of 
occupational impairment, as is contemplated by a 70 percent 
rating, the VA examiner did not find that he was totally 
occupationally impaired.

The Board has, of course, considered the possibility that the 
Veteran experienced a worsening of his PTSD since that 
examination.  However, as noted above, the Veteran reported 
in January 2008 and March 2008 VA treatment records that his 
PTSD was very stable and that he had no current issues with 
it.  He declined referral for PTSD or mental health 
counseling and agreed to contact a physician if any issues 
arose.  However, there is no indication that he has since 
contacted a physician with regards to his PTSD.  Thus, Board 
believes that the greater weight of the evidence is against 
finding that his PTSD has worsened since the May 2006 VA 
examination.  As such, the Board finds that a maximum 100 
percent evaluation is not warranted for total social or 
occupational impairment.    

In rendering this decision, the Board has taken into account 
that the Veteran's GAF score was estimated to be a 45 at the 
May 2006 VA examination.  According to the GAF scale, scores 
range between 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See DSM-IV at 47.  
The Board acknowledges that a GAF score of 45 reflects 
serious symptoms.  However, the Board notes that the GAF 
score is only one factor of many that must be considered when 
evaluating the Veteran's disability.  As discussed above, the 
Board finds that the greater weight of the evidence supports 
the 70 percent rating assigned herein, but no more.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  As discussed, the Board is cognizant that the 
Veteran has reported that his PTSD symptoms caused him to 
retire from his most recent job and lose other jobs.  
However, for the reasons previously discussed, the Board 
concludes that the 70 percent assigned herein contemplates 
the degree of interference in employment resulting from his 
PTSD.  As the Veteran's PTSD has also not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the evidence supports an 
initial increased rating of 70 percent, but that the 
preponderance of the evidence is against the claim for a 
rating higher than 70 percent.  The benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application as 
there is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings is not for 
application.  See Fenderson, supra.

2.  Entitlement to an effective date prior to January 17, 
2006 for the grant of service connection for PTSD.

The Veteran claims that an earlier effective date, prior to 
January 17, 2006, should be assigned for the grant of service 
connection for PTSD.  Essentially, he asserts that he had a 
psychiatric disorder upon separation from active duty and, as 
such, service connection should have been granted back to the 
date of his separation from service.  See hearing transcript, 
January 2009.  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2008).  In general, the effective date of an award 
based on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  
However, if the claim is received within one year after 
separation from service, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2008).  The effective date of an 
award of disability compensation based on a claim to reopen 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(ii), (r) (2008).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2008).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that January 
17, 2006, is the correct date for the grant of service 
connection for PTSD.  While the Veteran has alleged that he 
is entitled to an earlier effective date for his award of 
service connection, there is no basis under the governing 
legal criteria to establish that he is legally entitled to an 
earlier effective date.  The evidence of record clearly 
indicates that the Veteran's original claim for service 
connection for PTSD was submitted on January 17, 2006.  

The Board has considered the Veteran's assertion that he was 
assigned a claim number 37 years ago and, as such, should be 
awarded service connection dating back to that time.  See VA 
Form 9 Appeal, October 2007.  However, the record reflects 
that the Veteran filed a claim regarding educational 
assistance or benefits in 1970, and it appears that the 
claims number was assigned at that time.  Thus, the fact that 
he was assigned a claims number as early as 1970 is not an 
indication that the Veteran filed a claim for service 
connection for psychiatric condition at that time, or even a 
claim for compensation benefits based on any disability.  
Furthermore, as the claims folder contains no documents of 
record suggesting an intent to file a claim for compensation 
benefits for a psychiatric disorder prior to January 2006, 
the Board must conclude that an earlier effective date is not 
warranted.

The Board has also considered the Veteran's argument that he 
should be awarded service connection for PTSD, as he has had 
this disability since his active duty service and believes he 
was discharged from the military due to his mental condition.  
However, as noted, the primary basis of awarding an effective 
date under applicable law or regulations is date of receipt 
of the claim.  In this case, although the Veteran did 
actually receive treatment for psychiatric disability while 
in service, there is no record of any claim having been 
received prior to 2006.

Furthermore, the mere documentation of such treatment in his 
service medical records is not a basis for awarding an 
earlier effective date.  In this regard, regulations do 
provide for limited instances in which medical records can 
constitute a claim.  For example, once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157 (2008).

Even assuming that VA is presumed to have had constructive 
notice of these records because they have remained in the 
possession of a Federal Agency since his separation, these 
provisions as well as decisions of the Court have made it 
clear that 38 C.F.R. § 3.157 is only applicable for as a 
claim for an increase for disabilities for which service 
connection has already been established, or a claim to reopen 
a previously denied claim.  See Crawford v. Brown, 5 Vet. 
App. 33 (1993).  As service connection had never been 
previously claimed or denied for PTSD when he filed his 
application in 2006, these treatment records cannot 
constitute an earlier claim for benefits.  In addition, the 
regulation contains the phrase "or when a claim specifying 
the benefit sought is received within one year from the date 
of such examination, treatment or hospital admission."  In 
this instance, no claim for PTSD was received until 2006. 

In short, as there is no evidence of a formal or informal 
claim of service connection for PTSD being received prior 
January 2006, the Board finds that January 17, 2006, is the 
earliest date permissible under the provisions of 38 U.S.C. 
5110(a) and 38 C.F.R. § 3.400 for the award of service 
connection for PTSD. 


ORDER

Entitlement to a 70 percent evaluation, but no more, for 
service-connected PTSD is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to an effective date prior to January 17, 2006 
for the grant of service connection for PTSD is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
a skin condition.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.  

The Veteran asserts that he has a current skin condition as a 
result of his active duty service.  Specifically, the Veteran 
has asserted that his skin condition could be the result of 
in-service exposure to herbicides or agent orange.  See VA 
Form 9 Appeal, October 2007.  He indicated in his January 
2006 claim that this disability began in 1970.  A review of 
the Veteran's service treatment records reflects that the 
Veteran was noted on his September 1969 separation 
examination report as having tinea corporis on his buttocks.  
With regards to a current skin condition, the Board 
acknowledges that the Veteran was noted in a 2006 VA agent 
orange examination and registry code sheet as having 
vitiligo.  
 
The Board notes that a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.

In this case, as the Veteran has a current diagnosis of a 
skin condition and has asserted that he has had symptoms of 
this condition since his active duty service in Vietnam, the 
Board finds that the necessity for a VA examination is shown 
for the proper assessment of the Veteran's claim.  38 
U.S.C.A. § 5103A (West 2002).  Thus, this issue must be 
remanded in order to schedule the Veteran for a VA 
examination to determine whether he has a skin condition of 
any kind, and, if so, whether this current skin condition was 
caused or aggravated by his active duty service, to include 
in-service exposure to agent orange or herbicides.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an 
appropriate VA examination for a skin 
condition.  The claims file should be 
provided to the appropriate examiner 
for review, and the examiner should 
note that it has been reviewed.  
After reviewing the file, the 
examiner should render an opinion as 
to whether the Veteran currently has 
a skin condition.  If so, an opinion 
should be provided as to whether it 
is at least as likely as not that the 
Veteran's current skin condition had 
its onset in service, or was 
otherwise incurred in or aggravated 
by a disease or injury in service, to 
include in-service exposure to 
herbicides or agent orange.   
        
It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the August 
2008 supplemental statement of the 
case (SSOC).  If the benefit sought on 
appeal remains denied, the Veteran 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


